DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 06/08/2022. An initialed copy is attached to this Office Action.
Claim Objections
Claim 8 is objected to because of the following informalities: improperly depends on a cancelled claim. For the purpose of continuing examination, it is assumed the claim depends on claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 12, 13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (USPG Pub No. 2012/0218651), hereinafter “Onishi”, in view of Gao (USPG Pub No. 2021/0048598 used herein as a translation of CN 201921329573).
Regarding claim 1, Onishi discloses a lens assembly (1) (see Fig. 1), comprising: a plurality of lenses comprising a first lens group (2) and a second lens group (3) disposed on an optical axis (see Fig. 1); wherein the first (2) and second (3) lens groups are fixed to the lens barrel in different manners (see Fig. 1), wherein the first lens group (2) comprises a plurality of lenses aligned by uneven portions of rips of the lenses in contact with each other (see Fig. 4), wherein a first bonding portion is disposed between the lens barrel (24) and a lens (23) of the first lens group disposed closest to the second lens group (see Figs. 1, 4), wherein a second bonding portion is disposed between the lens barrel (51) and a lens (31) of the second lens group (see Fig. 1), and wherein the second bonding portion comprises. Onishi discloses the claimed invention, but does not specify and a lens barrel accommodating the first and second lens groups; disposed farthest from the first lens group, a first bonding groove disposed in the lens barrel, the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group. In the same field of endeavor, Gao discloses and a lens barrel (10) accommodating the first and second lens groups (see Fig. 1); disposed farthest from the first lens group (see Fig. 1), a first bonding groove (131) disposed in the lens barrel (10) (see Fig. 2), the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove (104) disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group (see Figs. 1, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi with and a lens barrel accommodating the first and second lens groups; disposed farthest from the first lens group, a first bonding groove disposed in the lens barrel, the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group of Gao for the purpose of providing a stable and reliable lens assembly compact in size (Paragraph 6).
	Regarding claim 6, Onishi further discloses wherein the second lens group (3) comprises a plurality of lenses fitted into the lens barrel (see Fig. 1).
Regarding claim 8, Onishi and Gao teach the lens assembly set forth above in claim 1, Gao further discloses wherein the second bonding portion comprises: an adhesive disposed in the first bonding groove (see Figs. 1, 3). It would have been obvious to one of ordinary skill to provide the lens assembly of Onishi with the teachings of Gao for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 12, Onishi discloses a lens assembly (1) (see Fig. 1), comprising: a plurality of lenses comprising a first lens group (2) and a second lens group (3) disposed on an optical axis (see Fig. 1); wherein the first (2) and second (3) lens groups are fixed to the lens barrel in different manners such that the lenses of the first lens group (2) are interconnected with each other to fix positions of the lenses of the first lens group relative to the lens barrel and ribs of the lenses of the second lens group (3) are in contact with an internal surface of the lens barrel to fix relative positions of the lenses of the second lens group to the lens barrel (see Fig. 1). Onishi discloses the claimed invention, but does not specify a spacer disposed between the first and second lens groups; and a lens barrel accommodating the first and second lens groups; wherein a first bonding portion is disposed between the spacer and the lens barrel, wherein a second bonding portion is disposed between the lens barrel and a lens of the second lens group disposed farthest from the first lens group, and wherein the second bonding portion comprises: a first bonding groove disposed in the lens barrel, the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group. In the same field of endeavor, Gao discloses a spacer (50) disposed between the first and second lens groups (see Fig. 1); and a lens barrel (10) accommodating the first and second lens groups (see Fig. 1); wherein a first bonding portion is disposed between the spacer (50) and the lens barrel (10) (see Figs. 1-3), wherein a second bonding portion is disposed between the lens barrel (10) and a lens (30) of the second lens group disposed farthest from the first lens group (see Figs. 1-3), and wherein the second bonding portion comprises: a first bonding groove disposed in the lens barrel (see Figs. 2, 3), the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group (see Figs. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi with a spacer disposed between the first and second lens groups; and a lens barrel accommodating the first and second lens groups; wherein a first bonding portion is disposed between the spacer and the lens barrel, wherein a second bonding portion is disposed between the lens barrel and a lens of the second lens group disposed farthest from the first lens group, and wherein the second bonding portion comprises: a first bonding groove disposed in the lens barrel, the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group of Gao for the purpose of providing a stable and reliable lens assembly compact in size (Paragraph 6).
Regarding claim 13, Onishi and Gao teach the lens assembly set forth above in claim 12, Gao further discloses wherein the first bonding portion comprises a third bonding groove disposed in the spacer and an adhesive disposed in the bonding groove (see Figs. 2, 3). It would have been obvious to one of ordinary skill to provide the lens assembly of Onishi with the teachings of Gao for at least the same reasons as those set forth above with respect to claim 12.
Regarding claim 16, Onishi further discloses wherein a plurality of lenses of the first lens group (2) are aligned with an uneven portion of a rib of each lens in contact with each other, and wherein a plurality of lenses of the second lens group (3) are fitted into the lens barrel (see Fig. 1).
Regarding claim 21, Onishi discloses a lens assembly (1) (see Fig. 1), comprising: a first lens group (2) comprising a plurality of first lenses and a second lens group (3) comprising a plurality of second lenses (see Fig. 1), the first lenses and the second lenses being disposed along an optical axis (see Fig. 1); wherein each of the first lenses (2) comprises a rib having an uneven portion that is in contact with an uneven portion of at least one other of the first lenses (see Fig. 1), wherein a first bonding portion is disposed between the lens barrel and a lens of the first lens group disposed closest to the second lens group (see Fig. 1), a second bonding portion is disposed between the lens barrel and a lens of the second lens group (see Fig. 1), wherein the second bonding portion comprises: (see Fig. 1). Onishi discloses the claimed invention, but does not specify and a lens barrel accommodating the first and second lens groups; disposed farthest from the first lens group, a first bonding groove disposed in the lens barrel, the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group. In the same field of endeavor, Gao discloses and a lens barrel (10) accommodating the first and second lens groups (see Fig. 1); disposed farthest from the first lens group (see Fig. 1), a first bonding groove (131) disposed in the lens barrel (10) (see Fig. 2), the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove (104) disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group (see Figs. 1, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi with and a lens barrel accommodating the first and second lens groups; disposed farthest from the first lens group, a first bonding groove disposed in the lens barrel, the lens of the second lens group disposed farthest from the first lens group, or the lens barrel and the lens of the second lens group disposed farthest from the first lens group; and a second bonding groove disposed closer to an optical axis than the first bonding groove and extending toward the optical axis and away from the first bonding groove and the first lens group of Gao for the purpose of providing a stable and reliable lens assembly compact in size (Paragraph 6).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (USPG Pub No. 2012/0218651) in view of Gao (USPG Pub No. 2021/0048598) as applied to claim 1 above, and further in view of Jiang et al. (USPG Pub No. 2020/0409016), hereinafter “Jiang”.
Regarding claim 2, Onishi and Gao disclose the claimed invention, but do not specify wherein the first bonding portion comprises: a third bonding groove disposed in the lens barrel, the lens disposed closest to the second lens group, or the lens barrel and the lens disposed closest to the second lens group; and an adhesive disposed in the third bonding groove. In the same field of endeavor, Jiang discloses wherein the first bonding portion comprises: a third bonding groove disposed in the lens barrel, the lens disposed closest to the second lens group, or the lens barrel and the lens disposed closest to the second lens group (see Figs. 3A-7); and an adhesive disposed in the third bonding groove (see Figs. 3A-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi and Gao with wherein the first bonding portion comprises: a third bonding groove disposed in the lens barrel, the lens disposed closest to the second lens group, or the lens barrel and the lens disposed closest to the second lens group; and an adhesive disposed in the third bonding groove of Jiang for the purpose of preventing manufacturing errors and optimal imaging quality (Paragraph 4).
Regarding claim 3, Onishi, Gao and Jiang teach the lens assembly set forth above in claim 2, Gao further discloses wherein a spacer (50) is disposed between the first and second lens groups, and wherein the adhesive is disposed in a space surrounded by the spacer (50) (see Figs. 1, 3). It would have been obvious to one of ordinary skill to provide the lens assembly of Onishi with the teachings of Gao for at least the same reasons as those set forth above with respect to claim 1. In addition, Jiang further discloses and the third bonding groove (see Figs. 3A-7).  It would have been obvious to one of ordinary skill to provide the lens assembly of Onishi and Gao with the teachings of Jiang for at least the same reasons as those set forth above with respect to claim 2.
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (USPG Pub No. 2012/0218651) in view of Gao (USPG Pub No. 2021/0048598) as applied to claim 1 above, and further in view of Ezawa et al. (USP No. 8,405,737), hereinafter “Ezawa”.
Regarding claim 4, Onishi and Gao disclose the claimed invention, but do not specify wherein a plurality of the first bonding portions are spaced apart along a circumferential direction of the lens barrel. In the same field of endeavor, Ezawa discloses wherein a plurality of the first bonding portions are spaced apart along a circumferential direction of the lens barrel (see Figs. 2B-3B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi and Gao with wherein a plurality of the first bonding portions are spaced apart along a circumferential direction of the lens barrel of Ezawa for the purpose of providing a lens unit in which multiple lenses can be aligned with each other highly precisely and which would achieve excellent optical properties (Col. 2, Lines 54-57).
Regarding claim 5, Onishi, Gao and Ezawa teach the lens assembly set forth above in claim 4, Ezawa further discloses wherein the plurality of the first bonding portions are spaced apart by 90° (see Figs. 2B-3B). It would have been obvious to one of ordinary skill to provide the lens assembly of Onishi and Gao with the teachings of Ezawa for at least the same reasons as those set forth above with respect to claim 4.
Regarding claim 10, Onishi and Gao disclose the claimed invention, but do not specify wherein a plurality of the second bonding portions are spaced apart along a circumferential direction of the lens barrel. In the same field of endeavor, Ezawa discloses wherein a plurality of the second bonding portions are spaced apart along a circumferential direction of the lens barrel (see Figs. 2B-3B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi and Gao with wherein a plurality of the second bonding portions are spaced apart along a circumferential direction of the lens barrel of Ezawa for the purpose of providing a lens unit in which multiple lenses can be aligned with each other highly precisely and which would achieve excellent optical properties (Col. 2, Lines 54-57).
Regarding claim 11, Onishi, Gao and Ezawa teach the lens assembly set forth above in claim 10, Ezawa further discloses wherein a plurality of the first bonding portions are spaced apart in the circumferential direction of the lens barrel, and wherein the first and second bonding portions are disposed to be displaced in the circumferential direction from each other when viewed in an optical axis direction (see Figs. 2B-3B). It would have been obvious to one of ordinary skill to provide the lens assembly of Onishi and Gao with the teachings of Ezawa for at least the same reasons as those set forth above with respect to claim 10.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (USPG Pub No. 2012/0218651) in view of Gao (USPG Pub No. 2021/0048598) as applied to claim 1 above, and further in view of Tsuruoka (JP 2019095705 A).
Regarding claim 14, Onishi and Gao disclose the claimed invention, but do not specify wherein the adhesive is disposed in a space surrounded by the first lens group, the second lens group, the spacer, and the lens barrel. In the same field of endeavor, Tsuruoka discloses wherein the adhesive (16) is disposed in a space surrounded by the first lens group (10 and 11A), the second lens group (11B-D), the spacer (14/31), and the lens barrel (20) (see Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Onishi and Gao with wherein the adhesive is disposed in a space surrounded by the first lens group, the second lens group, the spacer, and the lens barrel of Tsuruoka for the purpose of fixing the elements in the lens assembly (Paragraph 26).
Prior Art Citations
               Shirotori (USPG Pub No. 2018/0372984) and Komiyama (USPG Pub No. 2019/0235193) are each being cited herein to show a lens assembly that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-14, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/24/2022